Title: To George Washington from Warner Mifflin, 12 December 1792
From: Mifflin, Warner
To: Washington, George



Respected Friend,
Kent [County, Del.]the 12th Day of 12 mo. 1792

I trust it will not be accepted by thee as flattery, when I mention what may in some respect appear like a repetition tho with some addition to what I communicated to thee both Verbally and in writeing heretofore; when I say from my heart, That I have real sincear respect for thy person and station.
And that on serious reflection in my mind this day, I tryed the subject fully and found clearly I could in truth from the Heart say, I know of no man in the world, that I could wish to be put in thy place, And if it lay to me entirely to Elect a president, and I took such a matter on me thou art the Man I should Elect.
This revived many feelings, I have at diferent times had respecting thee, and such freedom would arise that I thought if I knew thee to do wrong and I found it my duty I could tell thee of it as soon as any other man, & this felt pleasant to me—Now I will just Venture to hint to thee what revived in my mind on my way from the City I thought of ahabs expression to Jehoshuphat when 400 Prophets had prophecied, King Jehoshuphat asked if

there was no other prophet of the Lord they might enquire of Ahab answer’d there is Micajah but I hate him for he doth not prophecy good concerning me but evil.
I wished no disposition like this might ever get possession of the Presidents mind against me nor my friends For our plainess of expression at any time, I thought it felt that evening we were with him as if he was a little hurt by somthing; I concluded it might be in part oweing to some anonimous publications respecting the Indian war that he might think our address to the general goverment might rather strengthen; and which I did endeavoure to do away in some measure then, I was at that time much hurt on account of our Not accompanying that address to thee, it was my mind At first we should, that would have given thee an oppertunity of opening thy mind to us, and our giving thee our reasons, divers of our Committee were sorry after, and I hope thou wilt accept it that we did not intend any blame on thee or reflection on thy Conduct, But I was much pleased with the freedom thou used with us, it gave me much satisfaction, and I believe has been of use to many since my return home, as it gave an oppertunity for me to satisfy divers respecting the intentions of goverment, who had mistaken Idies on this subject of the war, and the intentions of Goverment relative thereto—For altho I am fully satisfy’d the Natives have been greviously imposed on, and unjustly dealt by—Yet it affords great satisfaction to find our rulers so generally disposed to favour them—and I have all along had much expectation from thee in this business relying on thy certain Knowledge off them, and disposition toward them—which induces me to hope somthing permanent may be fixed on; can thou but devise means to keep in order the Lawless whites.
I hope thou will not view our proceedings as improper medling, I believe it proceeded from a real religious concern, and to manifest we were willing to do what we could consistant with our principles for the aid of our Country, and the promotion of peace and good will towards all men—And wherein I have no doubt this Country will find some day we are right let southern blasts storm as they may and insinuate what they will respecting the Affricans, I remain of the very same sentiment made known to thee hereto-fore.
And therefore have again to request which I think but a reasonable

one that if our proceedings in a society or Individual Capacity at any time give thee uneasiness that thou wilt be so kind as to communicate the same to us, that thou may understand fully the ground we move on, for I may tell thee truly as far as I know and that is pretty generally the Sentiments of our members are favourable toward thee, and that I consider it an Offence against our dicipline if any of our members should be guilty of publishing under Anonimous signatures tending to the prejudice of rulers, I believe it unbecoming the Christian—“Thou shalt not speak evil of the ruler of thy people” Acts 23:3.
And yet I can say I wish with all my heart that thou wert not a slave holder this does hurt the feelings of some of thy best friends, even such as are so, without any desire for either post Or pension from goverment—This is certainly somthing of a spech.
However my craveings for thee are that the Almighty may be mercifully pleased to afford thee such a portion of his divine Grace as may enable thee to go in and out before this so great People, and Hear them amidst the adverse winds in such manner as may be pleasing to him who rules in the army of Heaven, and amongst the Nations of the Earth who can turn and overturn Kingdoms and empires at his pleasure, set up and put down whom he will—May the a[s]piration of thy soul be to him, day and Night, That thou may be thereby continu’d a bles⟨si⟩ng in his holy hand to this Nation to the latest period ⟨of⟩ thy life and at the final close with thee on this se⟨a of⟩ glass, thou might be fitted and prepared for a Cro⟨wn⟩ immortal in that State of existance that I believe unchangable and Eternal, in the Mansions of rest & peace, with the spirrits of Just men made perfect ⟨is⟩ the Unfeigned desire for thee, of thy sincear Friend

Warner Mifflin Kent 10th of 12 mo. 1793


P:S. since I wrote the Above I have been in Philadelphia and passing the street met an Acquaintance, who stopt me and qu⟨e⟩ried about the debates in Congress respecting my address respecting the Affricans—Ah said he you deserve no better, you were very fond of addressing the President, and shew’d so much being wrapt up in the President and goverment that you deserved no better, This was a person who had a right of membership, at the time we prepared an Address to thee or just before,

but he was one of the regimental kind of Quakers—finding his disposition I said little to him—and I now mention this to thee, that if any such information comes to thee through another chanel thou may understand he is none of us, he may say as much before some who may take him to be a Quaker.

